DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the bottom surface of the complementary pad, and the top surface of the pull tab are each partially covered with adhesive” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 and 13 recites the limitation " the second adhesive pad" in line 3 and line 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret these limitations to mean “complementary pad”, for the purposes of compact prosecution 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Noda (US/2015/0051530).
Regarding claim 1, Noda discloses a device for closing a wound (fig 1), comprising: 
an anchoring pad (pads in fig 1) comprising a bottom surface and an opposing top surface, wherein the bottom surface is configured to adhere to a first side of the wound (Noda, col 8); 
a complementary pad (pads in fig 1) comprising a bottom surface and an opposing top surface, wherein the bottom surface is configured to adhere to a second side of the wound (Noda, col 8, fig 1); and
[AltContent: textbox (Complementary pad)][AltContent: textbox (Anchor pad)][AltContent: textbox (Top side of pull tab)][AltContent: arrow][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image1.png
    328
    536
    media_image1.png
    Greyscale

a pull tab (20) comprising a bottom surface and an opposing top surface (fig 1), wherein the top surface is configured to adhere to the complementary pad (the top surface 26 may have loop fasteners 28 disposed on it to engage complementarily-shape hook fasteners 30 on the second end 20 and the top of the second end 20, when laid out, is configured to adhere to the pad, Noda, col 39, fig 1) and/or the second side of the wound, 
wherein the pull tab (20) is coupled to the complementary pad by 
at least one connecting strap (strap body 22, fig 1) that is slidably connected to the anchoring pad (fig 1 shows straps slidably connected to anchoring pad via buckle 16, Noda, col 40, fig 1).
Regarding claim 2, Noda discloses the device of claim 1, wherein the pull tab (20) is moveable from an open position to a closed position (fig 1 shows strap), wherein when in the open position, the top surface of the pull tab faces away from the wound and the first and second sides of the wound are separated by a first distance (fig 5), wherein when in the closed position (adhesive side facing down), the top surface of the pull tab faces toward the wound and the first and second sides of the wound are separated by a second distance (fig 5 shows wound is closed more), and wherein the first distance is greater than the second distance (Noda, col 46, fig 1 and 5).
Regarding claim 3, Noda discloses the device of claim 1, wherein the at least one connecting strap (22) is a single strip (fig 1 shows a single strap used).
Regarding claim 4, Noda discloses the device of claim 1, wherein the at least one connecting strap (10) comprises a plurality of strips (fig 10 show a plurality of strips, Noda, fig 10).
Regarding claim 5, Noda discloses the device of claim 1, wherein the anchoring pad (anchoring pad from fig 1) comprises a loop (buckle 16) through which the at least one connecting strap passes (Straps 12, 14, and 22 passes through apertures 34, 36 of buckle 16, Fischell, col 43, fig 1 and 2).
Regarding claim 9, Noda discloses the device of claim 2, wherein the anchoring pad (anchoring pad) and the complementary pad (complementary pad) are separated by a third distance (D, fig 5) when the pull tab is in the open position, and the anchoring pad (anchoring pad) and the complementary pad (complementary pad) are separated by a fourth distance (D2, fig 5) when the pull tab is in the closed position, and wherein the third distance is greater than the fourth distance (fig 5 shows D is greater than D2).


Claim(s) 1, 4, 5, 7, 10, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peterson (Pat No 5,534,010).
Regarding claim 1, Peterson discloses a device for closing a wound (fig 10), comprising: 
an anchoring pad (96) comprising a bottom surface and an opposing top surface, wherein the bottom surface is configured to adhere to a first side of the wound (Peterson, col 5, line 39-67, fig 10 and 11); 
a complementary pad (94) comprising a bottom surface and an opposing top surface, wherein the bottom surface is configured to adhere to a second side of the wound (Peterson, col 5, line 39-67, fig 10 and 11); and
a pull tab (98) comprising a bottom surface and an opposing top surface (fig 10), wherein the top surface (now downward facing adhesive side shown in fig 10) is configured to adhere to the complementary pad and/or the second side of the wound (Tape strips 94, 96 are adapted to be secured on opposite sides of a wound or incision and tape 98 is adapted to be secured in part to the upper surface of tape strip 94 and in part to skin extending beyond a distal end 100 of strip 94, Peterson, col 5, line 39-67, fig 10 and 11), 

    PNG
    media_image2.png
    601
    405
    media_image2.png
    Greyscale

wherein the pull tab (98) is coupled to the complementary pad by 
at least one connecting strap (108, 110, fig 11) that is slidably connected to the anchoring pad (fig 11 shows straps (108, 110) slidably connected to anchoring pad (96) via openings (120, 122) shown in fig 11 above, Peterson, col 40, fig 11).
Regarding claim 4, Peterson discloses the device of claim 1, wherein the at least one connecting strap (108, 110) comprises a plurality of strips (fig 10 show a plurality of strips, Peterson, fig 10).
Regarding claim 5, Peterson discloses the device of claim 1, wherein the anchoring pad comprises a loop (120, 122) through which the at least one connecting strap (108, 110) passes (Fig 10 and 11 show straps passing through loops, Peterson, fig 10 and 11).
Regarding claim 7, Peterson discloses the device of claim 5, wherein the loop (120, 122)  is formed by a plurality of openings (120, 122) formed in the anchoring pad (96) (Peterson, fig 10 ad 11).
Regarding claim 10, Peterson discloses the device of claim 1, wherein the bottom surface of the anchoring pad (96), the bottom surface of the complementary pad (94), and the top surface (now downward facing adhesive side shown in fig 10) of the pull tab (98) comprise an adhesive (Peterson, col 5, line 39-67, fig 10 and 11).  
Regarding claim 12, Peterson discloses the device of claim 10, further comprising at least one peel strip (elongate protective strip) covering the adhesive on the bottom surface of the anchoring pad, the adhesive on the bottom surface of the second adhesive pad, and the adhesive on the top surface of the pull tab (an elongate protective strip for covering the adhesive on said first and third tapes, said strip preventing said adhesive from sticking prior to use of said closure, Peterson, claim 4, col 5, line 39-67, fig 10 and 11) 
Regarding claim 13, as interpreted above, Peterson discloses the device of claim 10, wherein the peel strip (elongate protective paper strip) covering the adhesive on the bottom surface of the anchoring pad and the adhesive on the bottom surface of the second adhesive pad is a single sheet (An elongate protective paper strip (not shown) having a transverse crease can he applied to tapes 98, 100 in the same fashion as such strips are applied to opposing sides of the embodiment of FIG. 1., Peterson, col 6, line 5-20, fig 1 and 2).  
Regarding claim 17, Peterson discloses a method of closing a wound, comprising: providing a device according to claim 1; attaching the anchoring pad (96) and complementary pad (94) to opposite sides of the wound; pulling the pull tab (98) to move the complementary pad closer to the anchoring pad (96); and adhering the pull tab to the complementary pad (94) (Tape strips 94, 96 are adapted to be secured on opposite sides of a wound or incision and tape 98 is adapted to be secured in part to the upper surface of tape strip 94 and in part to skin extending beyond a distal end 100 of strip 94, Peterson, col 5, line 39-67, fig 10 and 11).  
Regarding claim 18, Peterson discloses a method of stretching skin, comprising: providing a device according to claim 1; attaching the anchoring pad (96) and complementary pad (94) to the skin; pulling the pull tab (98) to move the complementary pad (94) closer to the anchoring pad (96); and adhering the pull tab (98) to the complementary pad (94) to obtain a stretching force between the skin under the anchoring pad (96) and the skin under the complementary pad (Tape strips 94, 96 are adapted to be secured on opposite sides of a wound or incision and tape 98 is adapted to be secured in part to the upper surface of tape strip 94 and in part to skin extending beyond a distal end 100 of strip 94, Peterson, col 5, line 39-67, fig 10 and 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US/2015/0051530), in view of Fischell (US/2014/0171849).
	In arguendo that Noda does not disclose the pull tab wherein the top surface is configured to adhere to the complementary pad and/or the second side of the wound.
	Fischell teaches a pull tab (15) wherein the top surface is configured to adhere to the complementary pad and/or the second side of the wound (flat straps 14 are flexible and orientation of tab 15 can be such that when flip (by folding straps at orange line to an open position in figure 2 below) the adhesive side is the top side facing away from the wound, Fischell, col 4, 27, fig 1 and 2).
[AltContent: textbox (Bottom side)][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    275
    292
    media_image3.png
    Greyscale

	Noda and Fischell are considered analogous art to the claimed invention because they
are in the same field of endeavor of wound closure devices. It would have been obvious to someone of
ordinary skill in the art before the effective filing date of the claimed invention to have modified
Noda to incorporate the teachings of Fischell. The motivation for the modification would have
been to replace one known adhesion method with another as it would allow the tab to adhere to the skin as well as the pad (Fischell, col 18, fig 1 and 2) and would be a use of known technique to improve adhesion of the tab in the same way.
Regarding claim 10, Noda discloses the device of claim 1, wherein the bottom surface of the anchoring pad, the bottom surface of the complementary pad, comprise an adhesive.  
Noda fails to disclose and the top surface of the pull tab comprise an adhesive.  
Fischell teaches a wound closure device, wherein the top surface of the pull tab (15) comprise an adhesive (flat straps 14 are flexible and orientation of tab 15 can be such that when flip (by folding straps at orange line to an open position in figure 2 above) the adhesive side is the top side facing away from the wound, Fischell, col 4, 27, fig 1 and 2).
Noda and Fischell are considered analogous art to the claimed invention because they
are in the same field of endeavor of wound closure devices. It would have been obvious to someone of
ordinary skill in the art before the effective filing date of the claimed invention to have modified
Noda to incorporate the teachings of Fischell. The motivation for the modification would have
been to replace one known adhesion method with another as it would allow the tab to adhere to the skin as well as the pad (Fischell, col 18, fig 1 and 2) and would be a use of known technique to improve adhesion of the tab in the same way.
	
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US/2015/0051530), in view of O'Malley (US/2003/0092969).
Regarding claim 6, O'Malley teaches a device for closing a wound, 
wherein the loop (loop top) can be formed by a pair of openings or slits (pockets or tunnels, O’Malley, col. 86) on the top surface of the anchoring pad; and wherein the at least one connecting strap remains in contact with the top surface of the anchoring pad (Fig 9 shows strap remains in contact with top surface, O’Malley, col 83-88, fig 9).
Noda and O'Malley are considered analogous art to the claimed invention because they
are in the same field of endeavor of wound closure devices. It would have been obvious to someone of
ordinary skill in the art before the effective filing date of the claimed invention to have modified
Noda to incorporate the teachings of O'Malley. The motivation for the modification would have
been to a loop top as these tunnels allow engagement of a locking wire and provide a method of coupling the force distributing structure (pad) to the force applying component (strap) and the fabric (pad) dissipates the load over the fabric and transmits the load to the tissue very evenly, over a large area (O’Malley, col 83-88, fig 9) and would be a use of known technique to improve adhesion of the tab in the same way.
	Regarding claim 7, O’Malley teaches a device for closing a wound, 
wherein the loop (loop top) is formed by a plurality of openings formed in the anchoring pad (Pockets or tunnels can be woven or formed into the force distributing material in a repeating pattern. The tunnels may be of a fixed length, such as about 3/4 of an inch, and may be located at the edge of the force distributing material. The tunnels allow engagement of a locking wire, providing a method of coupling the force distributing structure to the force applying component, as described above, O’Malley, col 86).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US/2015/0051530), in view of Belson (US/2017/0035422).
Regarding claim 8, The device of claim 5, wherein the plurality of loops (locks or buckles 3503 or hole 3608 in one or more surfaces) are arranged in a grid comprising at least two rows and at least two columns (fig 35A-D and 36A-H disclose a plurality of openings on the pad in grid with at least two columns, Belson, abstract, col 153-170, fig 35A-D and 36A-H).
Noda and Belson are considered analogous art to the claimed invention because they
are in the same field of endeavor of wound closure devices. It would have been obvious to someone of
ordinary skill in the art before the effective filing date of the claimed invention to have modified
Noda to incorporate the teachings of Belson. The motivation for the modification would have
been to a plurality of locks or buckles 3503 or hole 3608 in one or more surfaces so that the distance between the inner edges of the opposed engagement members 40′ can be adjusted, individually, in order to increase or lessen the distance d2 therebetween (Belson, col 153-170, fig 35A-D and 36A-H) and would be a use of known technique to improve adhesion of the tab in the same way.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (Pat No 5,534,010), in view of Belson (US/2017/0035422).
Regarding claim 11, Peterson discloses the device of claim 10. 
Belson teaches a wound closure device, wherein the bottom surface (lower tissue adherent surface) of the anchoring pad the bottom surface of the complementary pad, and the top surface of the pull tab are each partially covered with adhesive (lower tissue adherent surface will typically be coated at least partially, Belson, col 14).  
Peterson and Belson are considered analogous art to the claimed invention because they
are in the same field of endeavor of wound closure devices. It would have been obvious to someone of
ordinary skill in the art before the effective filing date of the claimed invention to have modified
Peterson to incorporate the teachings of Belson. The motivation for the modification would have
been to, at least partially, coat the lower tissue adherent surface as this is a commonly practiced feature as seen in those used in surgical bandages and patches (Belson, col 14) and would be a use of known adhesive coating technique to improve similar adhesive patch in the same way. 

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (Pat No 5,534,010), in view of Holstein (US/2011/0017633).

Regarding claim 14, the combination of Peterson and Holstein discloses a kit comprising the device of claim 1 (Holstein teaches a kit which includes adhesive pads for wound closure, Holstein, col 72). 
Peterson and Holstein are considered analogous art to the claimed invention because they
are in the same field of endeavor of wound closure device kits. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified
Peterson to incorporate the teachings of Holstein. The motivation for the modification would have been to include a first aid kit, which is a collection of supplies and equipment useful in providing first aid, can improve the ability of an initial caregiver to provide effective care. First aid kits known in the art commonly contain supplies such as bandages of various sizes and types, dressings, eye pads, gauze pads, butterfly closure strips, saline, antiseptic wipes, burn dressings, adhesive tape, and even oral and topical medications (Holstein, col 3). In addition, first aid kits commonly contain equipment such as gloves, eye protection, face masks, scissors, tweezers, alcohol pads, chemical cold packs, hand sanitizer, thermometers, and blankets and would be a use of known kit to improve similar adhesive patch in the same way (Holstein, col 3).
Regarding claim 15, the combination of Peterson and Holstein teach the kit of claim 14, further comprising an antiseptic and an antibiotic (Holstein, col 3, 72, 79).  
Regarding claim 16, the combination of Peterson and Holstein teach the kit of claim 15, wherein the antiseptic is an alcohol wipe and the antibiotic is an ointment (Holstein, col 3, 72, 79). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/               Examiner, Art Unit 3771                                                                                                                                                                                         
/GEORGE J ULSH/Primary Examiner, Art Unit 3771